Citation Nr: 1756559	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, from June 1, 2009, to January 24, 2013, and in excess of 40 percent thereafter for radiculopathy of the left lower extremity.

2.  Entitlement to an effective date prior to April 7, 2015, for right hip osteoarthritis, limitation of extension.

3.  Entitlement to an effective date prior to April 7, 2015, for right hip osteoarthritis, limitation of flexion.

4.  Entitlement to an effective date prior to April 7, 2015, for right hip osteoarthritis, impairment.

5.  Entitlement to service connection for degenerative joint disease, left knee.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from June 1, 2009 to October 19, 2010.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which decreased the separate rating for radiculopathy of the left lower extremity from 10 percent to noncompensable, effective June 1, 2009. 

In May 2011, the Veteran testified at a Board hearing held at the RO before a Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.

In a November 2013 decision, the Board granted a rating of 20 percent from June 1, 2009, to January 24, 2013, for the Veteran's service-connected radiculopathy of the left lower extremity, but denied a rating in excess of 20 percent prior to January 24, 2013, and in excess of 40 percent thereafter.  Such decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was ultimately granted in a December 2014 rating decision with an effective date of October 20, 2010, to November 5, 2014.

Thereafter, the Veteran appealed the decision regarding the evaluation of his radiculopathy of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2013 decision to the extent that it denied ratings in excess of 20 percent from June 1, 2009, to January 24, 2013, and in excess of 40 percent thereafter.  The Court granted the JMR in an April 2015 Order.  Therefore, this case was returned to the Board for further consideration.

In June 2015, the Board notified the Veteran that the VLJ who conducted the hearing was no longer employed by the Board.  The Veteran was informed that he was entitled to another hearing before a VLJ.  However, if he did not respond to such letter within 30 days, the Board would assume that he did not want another hearing.  As the Veteran did not respond to such letter, the Board has assumed that the Veteran does not wish to have another hearing.

This claim was previously before the Board in September 2015, at which time it was remanded for additional development.  The claim has once again returned to the Board.

Additionally, while on remand, the Veteran filed a December 2015 notice of disagreement (NOD) to a January 2015 rating decision in which an increased evaluation for post-traumatic stress disorder (PTSD) and entitlement to a TDIU from June 1, 2009, to October 19, 2010 were denied.  The Veteran was provided with a statement of the case (SOC) in August 2016 and he subsequently perfected his appeal with regard to those issues with the timely submission of a statement in lieu of a VA Form 9 (Substantive Appeal) in October 2016.  Therefore these additional issues were properly certified before the Board as well.  However, in an October 2017 correspondence from the Veteran's attorney, it was indicated that the Veteran wished to withdraw the PTSD claim.  As such, the Board finds that the appeal for such claim has been withdrawn and no further discussion of such shall ensue.  The TDIU claim still remains in appellate status and has been added as a caption on the title page accordingly.

Further, while on remand, the Veteran filed an October 2016 NOD to an October 2016 rating decision in which earlier effective dates for three hip disabilities and service connection for a left knee disability were denied.  An SOC has yet to be provided and is subject to further discussion in the Remand section below.  However, as the appellate process has been initiated for these claims and their subsequent disposition on remand pending the instruction below is yet to be determined, they have also been added as captions on the title page accordingly.

In August 2017 the Veteran filed a claim for an increased evaluation for his lower back.  Additionally, in September 2017, the Veteran filed a claim for service connection for diabetes mellitus type II, to include as secondary to Agent Orange exposure.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Radiculopathy

In regard to the issue of entitlement to increase evaluations for the Veteran's radiculopathy of the left lower extremity, the Board finds that new evidence (August 2017 and September 2017 outpatient treatment records showing treatment and symptoms for the Veteran's radiculopathy as well as the results of a September 2017 VA examination which details the current severity of the Veteran's radiculopathy), that has not been waived, was submitted after the submission of the last supplemental statement of the case (SSOC) in August 2016 without consideration in any subsequent rating decision or SSOC.

The Board notes that evidence normally does not need to be accompanied by a waiver of AOJ review if a Substantive Appeal is filed after February 2, 2013, in accordance with Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Here, the Veteran's Substantive appeal for the aforementioned issues was submitted in April 2010, well before the effective date and, therefore, a waiver of AOJ review is required.

It is also noted that, currently, VA has not interpreted this amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.   Here, the Veteran did not submit the evidence in question (i.e. the outpatient treatment records or the VA examination).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  There is no indication in the claims file that the Veteran objected, either explicitly or constructively, to this particular evidence being first reviewed by the AOJ.

Accordingly, this claim must be remanded to the RO for initial review and consideration of the August 2017 and September 2017 outpatient treatment records and September 2017 VA examination in the first instance.  After consideration of the new evidence has been afforded as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


Hips and Left Knee

It is noted that in reference to the Veteran's claim for service connection for degenerative joint disease, left knee, and entitlement to earlier effective dates for right hip osteoarthritis (flexion, extension, and impairment), the RO should be directed to issue a SOC.  The record reveals that the Veteran filed a NOD to an October 2016 rating decision for this claim in October 2016.  The Board notes that there is no indication that the Veteran has ever been provided a SOC for these issues.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of a SOC addressing the Veteran's claim for service connection for degenerative joint disease, left knee, and entitlement to earlier effective dates for right hip osteoarthritis (flexion, extension, and impairment).

TDIU

Additionally, as the resolution of the aforementioned rating claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a SOC on the issue of entitlement to service connection for degenerative joint disease, left knee, as well as entitlement to earlier effective dates for the Veteran's right hip osteoarthritis disabilities.  The RO should advise the Veteran of the need to timely file a substantive appeal to perfect appellate review.

2. The RO must consider the August 2017 and September 2017 outpatient treatment records as well as the September 2017 VA examination in the first instance and readjudicacte accorindgly.

3. After completing the above actions, the claim should be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (17).




